DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
As a result of the Preliminary Amendment filed on May 10, 2021, claims 1-36 are pending. Claims 1, 3, 5, 12, 14, 16, 20, 22, 24, 31 and 33 are amended. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 31-36 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action, due to the recitation of “first means for making a determination of whether to recalibrate the ultrasonic sensor array based on characteristics of an air image from the ultrasonic sensor array indicate whether a first screen protector disposed above the platen has been removed or replaced by a second screen protector” and “second means for recalibrating the ultrasonic sensor array, when the determination is to recalibrate the ultrasonic sensor array that the characteristics of the air image from the ultrasonic sensor array indicate the first screen protector disposed above the platen has been removed or replaced by the second screen protector.” The remaining claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 12, 20 and 31, the prior of record does not disclose a method, apparatus or non-transitory computer-readable medium comprising the features of:
an ultrasonic sensor array disposed under a platen,
determining whether one or more characteristics of an air image from the ultrasonic sensor array indicate a first screen protector disposed above the platen has been removed or replaced by a second screen protector; and 
recalibrating the ultrasonic sensor array, when the determination is that the one or more characteristics of the air image from the ultrasonic sensor array indicate the first screen protector disposed above the platen has been removed or replaced by the second screen protector.

For example, the reference of Schneider et al (US 9,013,451 B1) is generally directed towards the Field of the Invention of ultrasonic touch screens (See Schneider, Figs. 1-2, Detailed Description, Columns 2-4), but is silent to the determination of an air image from the ultrasonic sensor indicate a first screen protector disposed above the platen has been removed or replaced by a second screen protector and then recalibrating the ultrasonic sensor array, when the determination is that the one or more characteristics of the air image from the ultrasonic sensor array indicate the first screen protector disposed above the platen has been removed or replaced by the second screen protector.
The reference of Oral et al. (US 2016/0266717 A1) is directed towards water detection of a touchscreen capacitive sense array, and the removal of water on said capacitive sense array (See generally, Oral, Fig. 6) and recalibrating touch detection as a result (Fig. 6, Detailed Description, [0069-0081]). However, Oral is not directed towards ultrasonic sense arrays and is also silent to the determination that whether one or more characteristics of an air image from the ultrasonic sensor array indicate a first screen protector disposed above the platen has been removed or replaced by a second 
On another note, the references of Deichmann (US 2017/0131840 A1) and Pryor (US 2008/0211779 A1) show calibration and recalibration of sensor arrays within a touch panel display, and also suggest the use within ultrasonic sensors (See inter alia, Pryor, Detailed Description, [0840]).  Furthermore, the reference of Andersson et al (US 2019/0050620 A1) shows calibration of an optical fingerprint sensing device but does not suggest its use within ultrasonic sensor arrays. 
However, as a whole,  it would not have been obvious to have modified the prior art, alone or in combination, to arrive at the claimed invention of an ultrasonic sensor array disposed under a platen, determining whether one or more characteristics of an air image from the ultrasonic sensor array indicate a first screen protector disposed above the platen has been removed or replaced by a second screen protector and recalibrating the ultrasonic sensor array, when the determination is that the one or more characteristics of the air image from the ultrasonic sensor array indicate the first screen protector disposed above the platen has been removed or replaced by the second screen protector. The reason for this is there is insufficient teaching, suggestion or motivation to solve the problem of recalibrating an ultrasonic sensor array based on the replacement of one screen protector by a second screen protector. 
Thus, independent claims 1, 12, 20 and 31 (all sharing the structural and functional limitations above) are free of and unobvious over the prior art and are allowed. The remaining claims are dependent off of claim 1, 12, 20 or 31, and are allowed as a result of their dependencies. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626